Laurence, J.
(dissenting). Camerano’s motions for a required finding of not guilty were properly denied. Viewing the evidence in the light most favorable to the prosecution, a rational jury could have found, beyond a reasonable doubt, the essential element of unlawful, though tacit, agreement or combination on Camerano’s part. The majority appears to concede that a jury could find from the circumstances proved by the Commonwealth — especially the bizarrely and suspiciously constructed and padlocked “garden enclosure” *369and the pungent, hovering aroma of the growing marihuana — that Camerano, a trained security guard, was unmistakably aware of Howell’s cultivation of an illegal marihuana crop a few feet from his house.
The Commonwealth’s proof, however, went beyond the mere demonstration of Camerano’s knowledge of the illegal activity and continued association with its perpetrator. The evidence was sufficient to allow the jury, informed by their common sense and life experience, to infer Camerano’s eventual wilting participation in Howell’s criminal enterprise from his conduct, most particularly the facts that (1) Camerano continued to permit Howell to cultivate and presumably harvest the illicit crop despite his power to evict Howell, who appears at most to have been a tenant at will, if not a mere licensee; (2) Camerano continued to allow Howell to use his water, the only available supply, which Camerano either knew or had to have known was being used to grow the contents of the “enclosure”; and (3) Camerano continued willingly to accept monthly rental money from Howell who, on this record, had no other source of income than from his acknowledged drug activities.
These facts entitled the jury rationally to conclude that Ca-merano did not just manifest acquiescent consent to the continuation of Howell’s illegal business, but in fact facilitated the business’s operations. It is irrelevant that Camerano may not have had complete knowledge of the scope and details of those operations. Attorney Gen. v. Tufts, 239 Mass. 458, 493 (1921). Against this background, the majority has overlooked the teachings of our seminal conspiracy case, Commonwealth v. Beneficial Fin. Co., 360 Mass. 188, 249-250 (1971), cert, denied, 407 U.S. 914 (1972), as to proving conspiratorial combination or agreement:
“Although the need for concerted action or active participation requires actual commitment to the conspiratorial plan, . . . it is not necessary that one play an active role in the actual execution of the object of the conspiracy. The language in [an earlier] case . . . that one ‘must do something in furtherance of [the conspiracy]’ we construe to mean simply that one must be shown to have at least communicated to other conspirators his willingness to join in the conspiracy. The very fact that *370one gives his affirmative acquiescence to the object of a conspiracy may in many cases be doing ‘something in furtherance of it.’ A particular defendant’s participation in a conspiracy may be proved where his approval of the plan stimulates the activities of others to carry out the conspiracy, even though his participation does not involve an overt act. ... In this context, the line that separates mere knowledge of the fact that a conspiracy exists from participation in the conspiracy is often vague and uncertain. It is within the province of the jury to determine from the evidence whether a particular defendant had crossed that line.” (Emphasis supplied.)
Under those guidelines, the judge properly denied Camera-no’s motion for a required finding at the close of the Commonwealth’s case, because the evidence permitted the jury to find from Camerano’s conduct that he had gone from passive onlooker to conspiratorial, if unspoken, participant. Compare Commonwealth v. Nelson, 370 Mass. 192, 195-197 (1976); Commonwealth v. Anselmo, 33 Mass. App. Ct. 602, 605-608 (1992); Commonwealth v. Wilson, 38 Mass. App. Ct. 680, 686-687, (1995), and cases cited. Nor did the Commonwealth’s evidence deteriorate after the defense presented its case. As the majority recognizes, the merely contradictory evidence as to what Camerano knew or did or could smell was insufficient to keep the issue from the jury to resolve, on all the evidence, whatever conflicts were presented. See Commonwealth v. Gilbert, 423 Mass. 863, 870 n.3 (1996). If anything, the inculpatory case was strengthened by Camera-no’s credibility-straining testimony that he thought Howell was growing only tomatoes and flowers in the perpetually padlocked, windowless, looming eighteen-foot high structure that bore no resemblance to a conventional greenhouse.
Because I conclude that the case was properly submitted to the jury and I agree with the majority that the challenged instructions were essentially correct, I would affirm the judgment.1

 The additional element of intent to distribute could properly have been inferred from the fact that some thirty-nine pounds of marihuana were confiscated on Camerano’s property, an amount inconsistent with personal use. See Commonwealth v. Nissenbaum, 404 Mass. 575, 585 (1989) (Wilkins, J., concurring); Commonwealth v. Houghtlin, 16 Mass. App. Ct. 691, 687 (1983).